Citation Nr: 1756134	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD), prior to December 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1975 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran's service-connected PTSD is currently rated as 100 percent disabling pursuant to a December 2013 rating decision.  At issue is the assigned 50 percent disabling rating from July 12, 2011, the date of the initial claim.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) in May 2017.  He did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2017).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

During the entire period on appeal, the medical evidence of record shows the Veteran's PTSD was manifested by total occupational and social impairment.







CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for the Veteran's PTSD, prior to December 1, 2013, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

Under this rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned." Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score.  The DSM was recently updated with a 5th Edition ("DSM-V").  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16. However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2017).

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim of a higher initial disability rating for his PTSD.

As noted in the Introduction, the Veteran's service-connected PTSD is currently rated as 100 percent disabling pursuant to a December 2013 rating decision.  The issue before the Board is the assigned rating from July 12, 2011, the date of the initial claim, to December 1, 2013, when the Veteran was rated at 50 percent disabling for PTSD.

By way of background, the Veteran was service-connected for PTSD, and evaluated as 50 percent disabled, in a March 2012 rating decision.  The Veteran filed a timely notice of disagreement in April 2012 and asserted that he should be rated at least 70 percent disabled for his PTSD symptoms.  Before the RO could issue a statement of the case in response to the Veteran's notice of disagreement, he was hospitalized twice for his PTSD symptoms (December 2012 to January 2013 and October 2013 to December 2013).  He was awarded 100 percent temporary disability ratings for each of his hospitalizations.  In November 2013, the RO issued a statement of the case continuing the Veteran's PTSD at the 50 percent disability rating after the temporary increases for the hospitalizations.  Then, in December 2013, the RO increased the Veteran's disability rating for PTSD from 50 percent to 100 percent, permanently.  The Veteran filed substantive appeals in March and April 2014 asserting that the 100 percent disability rating should have been in effect from the date of his initial claim.  The Board agrees with the Veteran's assertion.

In an October 2011 VA Initial PTSD Disability Benefits Questionnaire, the examiner assigned the veteran a GAF score of 42, with a diagnosis of PTSD and polysubstance dependence, secondary to PTSD.  The examiner rated the Veteran's level of occupational and social impairment as impaired with reduced reliability and productivity, and also stated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The symptoms of PTSD that the Veteran experienced regularly were: recurrent, distressing dreams about the event; intense psychological distress at exposure to cues; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places associated with the trauma; feeling of detachment from others; restricted range of affect; difficulty falling or staying asleep; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting, and a near complete lack of trust of people.

In a December 2012 VA PTSD Program Intake note, the examiner assigned the veteran a GAF score of 45.  It was reported on the examination that the Veteran was unable to hold a job due to his PTSD symptoms as he was "getting fired all the time."  In this examination, the examiner noted that the Veteran had nearly every symptom for PTSD: intrusive recollections, almost every day; distressing dreams, just about every night; acting or feeling as if the traumatic event were recurring, quite a bit; psychological distress at exposure to cues; psychological reactivity on exposures to cues; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid places or people associated with the trauma; markedly diminished interest or participation in significant activities, "I stay in my room a lot, I don't socialize with people."; feeling of detachment or estrangement from others; restricted range of affect; sense of foreshortened future; difficulty falling and staying asleep; irritability or outbursts of anger, just about every day; difficulty concentrating; hypervigilance; exaggerated startle response.  The Veteran reported his emotional and behavioral difficulties as fairly severe, beginning in service and continuing.

Upon admission to the hospital for his PTSD symptoms on December 18, 2012, the PTSD Program Intake note records that in addition to the PTSD symptoms noted above, the Veteran had command hallucinations, "should've got that gun and shot them guys - those guys that shot me in service."

In a July 2013 psychiatric medication management note, the examiner noted that the Veteran was being followed for PTSD and depression with psychosis.  The Veteran reported feeling more paranoid.  Upon examination, the examiner described the Veteran's thought content as, "admits to continued paranoia, somewhat referential in thinking, reports continued faint auditory hallucinations which he interprets as people dying."

In October 10, 2013, the Veteran was hospitalized for an inpatient rehabilitation program following a drug and alcohol detoxification program, secondary to his PTSD.  His GAF score was 50, and he was described as "alert, oriented to time, place, and person.  Fair hygiene.  Appears stated age.  Normal psychomotor activity; is cooperative.  No signs or symptoms of alcohol withdrawal.  Somewhat regressed with poor coping skills, is linear, goal directed. No delusions or hallucination.  No suicidal or homicidal ideation.  Insight and judgment fair at best."

Throughout the period on appeal, the Veteran's treatment notes reflect severe and frequent PTSD symptoms, with GAF scores indicating serious symptoms, and serious impairment in social or occupational functioning.  In addition, symptoms of hallucinations were noted, as well as two hospitalizations within one year.  Given the totality of the Veteran's treatment records, the Board finds that an initial rating of 100 percent disabling for PTSD is warranted.


ORDER

An initial evaluation of 100 percent disability for PTSD is granted prior to December 1, 2013, subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


